I concur in the opinion of Mr. Justice Allen, and will add the following: The preliminary injunction was granted after notice. Section 532 of the Code of Civil Procedure provides that: "If an injunction be granted without notice, the defendant at any time before the trial, may apply, upon reasonable notice, to the judge who granted the injunction, or to the court in which the action is brought, to dissolve or modify the same." It seems to me that this language means that, if an injunction is granted after notice, it cannot be dissolved until after or upon the trial of the case upon its merits. This construction of the statute has been clearly recognized in the following decisions of the supreme court:Natoma Water etc. Co. v. Clarkin, 14 Cal. 544; Curtis v.Sutter, 15 Cal. 260; Natoma Water etc. Co. v. Parker, 16 Cal. 83. The last of these cases is referred to with approval inCurtiss v. Bachman, 110 Cal. 439, [52 Am. St. Rep. 111, 42 P. 910], wherein it is said: "As the preliminary injunction was granted upon notice to the defendant, and after hearing thereon, the proper course for the *Page 545 
defendant to take was to appeal from the order, and the court in all probability denied the motion upon the ground that the defendant was not authorized to make it." I am aware of no case holding anything to the contrary of these as to the construction of this statute; and it would seem that its meaning in this regard ought to be treated as settled by these decisions. It is no answer to these cases to say that the preliminary injunction was here granted "until the further order of the court"; for it is of the very essence of a preliminary or temporary injunction that it be granted "until the further order of the court." If it were not so granted it would not be temporary, but permanent. It would not be in terms preliminary, but final. All that the expression, "until the further order of the court," implies is that the order or decree made at the final trial of the case will displace or supersede the preliminary order. Moreover, the court cannot alter the effect of the statute by placing any particular words in its order. The order must still be treated as a preliminary injunction granted upon notice, and upon the settled construction of the statute an injunction so granted cannot be interfered with, except on appeal, until the trial of the case on its merits. And this is a wise rule. Why should there be two or three preliminary hearings, when the matter can be brought to a final hearing upon the motion of either party at any time? The section quoted in no way interferes with the constitutional jurisdiction of the court in matters of equity. It merely regulates the method and time of its exercise. It still leaves the court to vacate its preliminary order on the final trial, if it be so advised.
For these reasons, I concur in the judgment. *Page 546